Citation Nr: 1542989	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hernia. 

2.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran presented testimony during a hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In April 2015, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The issue of service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a current hernia that is related to his military service.


CONCLUSION OF LAW

A hernia was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b) (1) (2015); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent a letter to the Veteran in January 2011, prior to the initial adjudication.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any outstanding evidence relevant to the claim.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4), 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As discussed above, the Board remanded this matter in April 2015 to provide him an examination in conjunction with his claim and readjudicate the claim.  Thereafter, in July 2015 he was afforded an examination in compliance with the Board's remand directives, and his claim was readjudicated in a July 2015 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

An RO official or Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2015 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection 

As to hernia, the Veteran testified that he experienced pain after extending during an in-service basketball game.  As noted in the April 2015 remand, service treatment records confirm that he was seen for an injury to his right flank, which prevented him from bending forward, in November and December of 1970.  The Veteran stated that the doctor said it may be a hernia, but was unable to provide appropriate diagnostic testing in service.  In addition to his basketball injury, the Veteran also loaded heavy gun racks into trucks during service.  Since service, the Veteran has experienced a "clawing" feeling for a week at a time that makes him unable to bend.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As noted above, the Veteran was afforded an examination in July 2015.  Upon thorough evaluation of the Veteran, the examiner determined that the Veteran did not have now or ever had hernia.  The examiner noted that the Veteran had a large protuberant abdomen with firm abdominal muscles but there was no inguinal or ventral hernia felt.  He noted the Veteran's statement that he had mid-abdominal pain following basketball jumping and resulting in strain injury and hernia.  The examiner confirmed that the service records showed low back and hip strain but noted that there was no muscle strain or hernia with basketball injury.  He further observed that there was no documented hernia or surgery for hernia in the medical records. 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, in this case, the question as to whether his symptoms result in a diagnosis of hernia is a complex medical question.  It is different from a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, appropriate expertise is required to determine whether the Veteran has a diagnosis of hernia.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis of hernia or relate it to service.  See 38 C.F.R. § 3.159 (a) (1).  While the Veteran is competent to report what he experiences, he is not competent to provide a diagnosis as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran indicated that during service the clinician suspected a hernia but no confirmed tests were provided.  Significantly, the Veteran has not stated that there has ever been a confirmed diagnosis.  In any case, the Board gives more weight to the VA examiner's opinion rendered by a trained medical professional.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran has not had hernia during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hernia is denied. 


REMAND

In remanding the issue of service connection for hemorrhoids in April 2015, the Board instructed the AOJ to provide the Veteran with an examination to determine the nature and etiology of any current disorder.  The Board specifically directed the VA examiner to is consider the Veteran and his spouse's February 2015 Board
hearing testimony that the Veteran had rectal bleeding since service.  Subsequently, the Veteran was afforded an examination in July 2015.  Diagnosing the Veteran with hemorrhoids, the VA examiner determined that such condition was less likely than not incurred in or caused by in-service injury, event, or illness because there was no documented evidence that he had hemorrhoids in service and separation evaluation showed rectal examination was normal.  The Board finds that the July 2015 VA examination is inadequate as the examiner failed to consider the Veteran's competent lay testimony of having rectal bleeding since service, as well as his wife's confirmation that the Veteran relayed such to him after their marriage in 1976.  Therefore, an addendum opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the same examiner who provided the July 2015 examination report.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran.

The Veteran's claims file must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hemorrhoids were incurred during active service.

In rendering the opinion, the examiner must discuss the Veteran's and his spouse's February 2015 Board hearing testimony as to having had rectal bleeding since service.  He/she must also consider the private treatment records of record. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  Following completion of the foregoing development and other necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow reasonable time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


